FILED
                                         PUBLISH                        United States Court of Appeals
                                                                                Tenth Circuit

                          UNITED STATES COURT OF APPEALS                         July 22, 2014

                                 FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                             _________________________________                  Clerk of Court

ANDY KERR, Colorado State
Representative, et al.,

       Plaintiffs - Appellees,

v.                                                             No. 12-1445
                                                  (D.C. No. 1:11-CV-01350-WJM-BNB)
JOHN HICKENLOOPER, Governor of
Colorado, in his official capacity,

       Defendant - Appellant.

------------------------------

DARCY W. STRAUB, et al.,

       Amici Curiae.
                             _________________________________

                                          ORDER
                             _________________________________

Before BRISCOE, Chief Judge, KELLY, LUCERO, HARTZ, TYMKOVICH,
GORSUCH, HOLMES, BACHARACH, PHILLIPS, and MCHUGH, Circuit Judges.
                    _________________________________

        This matter is before the court on the appellant’s Petition for Rehearing En Banc.

We also have a response. The implicit request for panel rehearing contained in

appellant’s petition is denied by the original hearing panel. The entire petition, as well as

        
        The Honorable Scott Matheson is recused in this matter and did not participate in
the en banc proceedings.
the response, was also circulated to all of the judges of the court who are in regular active

service. A poll was called, and a majority of the court voted to deny the en banc request.

See Fed. R. App. P. 35(a). Judges Hartz, Tymkovich, Gorsuch and Holmes voted to allow

en banc reconsideration.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                                 2
12-1445, Kerr v. Hickenlooper

HARTZ, Circuit Judge, dissenting from the denial of rehearing en banc:

       I respectfully dissent from the denial of en banc review. We are bound by

Supreme Court precedent to hold that the Guarantee Clause claim is nonjusticiable as a

political question.

       The Guarantee Clause provides: “The United States shall guarantee to every State

in this Union a Republican Form of Government.” U.S. Const. art. IV, §4. The claim in

this case is that TABOR, an amendment to the Colorado constitution adopted by voter

initiative, violates the Guarantee Clause by requiring advance voter approval of new

taxes. A quite similar claim was raised in the United States Supreme Court in Pacific

States Telephone & Telegraph Company v. Oregon, 223 U.S. 118 (1912). Oregon had

amended its constitution to allow the enactment of legislation through an initiative or

referendum. One statute so enacted imposed a tax on Pacific States. The company

defended against collection of the tax on the ground that the initiative process violated the

Guarantee Clause. The Supreme Court held that the claim based on the Guarantee Clause

was a political question and “not, therefore, within the reach of judicial power.” Id. at

151. The provisions in the Oregon and Colorado constitutions are obviously not

identical. But I am at a loss to find a principled basis on which to hold that the challenge

in Pacific States was a political question while the challenge here is not. In both, the gist

of the claim has been that the Guarantee Clause was violated by the transfer of legislative

power from the legislature to the electorate.
       The panel opinion attempts to distinguish Pacific States on the ground that it raised

“a much broader legal challenge” than does this case. Kerr v. Hickenlooper, 744 F.3d
1156, 1173 (10th Cir. 2014). To support that characterization, the panel opinion quotes

from a passage in the Supreme Court’s opinion. The passage follows the Court’s

discussion of the assignments of error raised by Pacific States in its brief to the Court.

The Court stated that those assignments were “reduced to six propositions, which really

amount to but one, since they are all based upon the single contention that the creation by

a state of the power to legislate by the initiative and referendum causes the prior lawful

state government to be bereft of its lawful character as the result of the provisions of [the

Guarantee Clause].” Pac. States Tel. & Tel. Co., 223 U.S. at 137. After quoting the six

propositions in Pacific States’ brief, the Court wrote:

       In other words, the propositions each and all proceed alone upon the theory
       that the adoption of the initiative and referendum destroyed all government
       republican in form in Oregon. This being so, the contention, if held to be
       sound, would necessarily affect the validity, not only of the particular
       statute which is before us, but of every other statute passed in Oregon since
       the adoption of the initiative and referendum. And indeed, the propositions
       go further than this, since in their essence they assert that there is no
       governmental function, legislative or judicial, in Oregon, because it cannot
       be assumed, if the proposition be well-founded, that there is, at one and the
       same time, one and the same government, which is republican in form, and
       not of that character.

Id. at 141 (emphasis added to language that is quoted by panel opinion).

       This passage set forth the Court’s view of the implications of Pacific State’s

argument, not what was actually stated in its brief. Nowhere did the brief argue, or even
                                              2
suggest, that everything done by any branch of the Oregon state government was

illegitimate after approval of the constitutional provision allowing initiatives and

referenda. The brief simply argued, as one would expect, that the tax was improper

because the initiative process—under which the tax was enacted—was unlawful under the

Guarantee Clause. Nor did the Supreme Court “[c]onstru[e] the . . . complaint as an

attempt to overturn ‘not only . . . the particular statute which is before us, but . . . every

other statute passed in Oregon since the adoption of the initiative and referendum.’”

Kerr, 744 F.3d at 1173 (quoting Pacific States, 223 U.S. at 140). Rather, it said only that

if Pacific States’ arguments in its brief (not the complaint) were sound, then all other

legislation (even if not adopted by initiative or referendum) would also fall. In other

words, the Court was saying that either Oregon had a republican form of government or it

did not; if Pacific States was correct in saying that the initiative process violated the

Guarantee Clause, then the whole state government came tumbling down because it was

not republican in form. The Court rejected, albeit sub silentio, the possibility that the

Court could just invalidate the one feature of the Oregon government—the initiative

process—that was incompatible with a republican form of government.

       One can challenge the cogency of the reasoning in Pacific States. Professor Tribe

wrote: “Chief Justice White’s decisive assumption was, to say the least, dubious: if a

court found that a particular feature of state government rendered the government

unrepublican, why could not the court simply declare that feature invalid?”
                                                3
1 Laurence H. Tribe, American Constitutional Law § 3-13, at 369 (3d ed. 2000). But we

cannot ignore Supreme Court precedent just because we think it poorly reasoned. And

the Supreme Court has never questioned the holding of nonjusticiability in Pacific States.

At most, in New York v. United States, 505 U.S. 144 (1992), it indicated that there may

be some questions under the Clause that are justiciable. See id. at 184‒86. Neither New

York nor any other Supreme Court opinion since Pacific States, however, has cast doubt

on the validity of the nonjusticiability holding of that opinion. Even Baker v. Carr, 369
U.S. 186 (1962), which formulated a new framework for assessing whether a claim raises

a nonjusticiable political question, see id. at 208‒37, did not call into question Pacific

States or any other decision under the Guarantee Clause. Indeed, commenting on the

possibility that the appellants might have raised a claim under the Clause, the Court said,

“Of course, as we have seen, any reliance on that clause would be futile.” Id. at 227.

         Because I think it clear that Supreme Court precedent holds that the Guarantee

Clause claim in this case is nonjusticiable, I vote for en banc review to correct the panel’s

error.




                                              4
12-1445, Kerr v. Hickenlooper

TYMKOVICH, Circuit Judge, joined by HOLMES, Circuit Judge, dissenting
from denial of Rehearing Petition, En Banc

      I would hear this case en banc. The panel’s decision mistakenly extends

the doctrine of legislative standing, as articulated in Raines v. Byrd, 521 U.S. 811

(1997), and contradicts Supreme Court precedent as to the non-justiciability of

the Guarantee Clause, U.S. Const. art. IV, § 4. Because the issues presented in

this case are of exceptional importance to the separation of powers that

undergirds our constitutional structure, I would grant Governor Hickenlooper’s

petition.

      Colorado’s Taxpayers Bill of Rights (TABOR), Colo. Const. art. X, § 20, is

a state constitutional provision that requires a vote of the people before new taxes

can be imposed or tax rates can be increased. The legislator-plaintiffs argue that

they are injured by this constitutional provision because TABOR dilutes their core

legislative prerogative to increase taxes and that this injury confers Article III

standing.

      But many state constitutional provisions cause the same type of injury. The

net result of the panel’s decision ratifying standing is that just about any policy

provision codified in the state constitution would be subject to legislative

standing and attack on the theory of vote dilution.

      Thus, consider the effect of this view of legislative standing:

•     According to the panel’s logic, state legislators would have standing to
      challenge the state constitution’s protection of the recreational use of

      marijuana, Colo. Const., art. XVIII, § 16, on the theory that the provision

      infringes on the legislative core function of codifying the criminal law.

•     Legislators would also have standing to challenge the mandatory school

      funding provision of the state constitution, Colo. Const., art. IX, § 17,

      because it deprives them of their right to cast effective votes on

      appropriations and education policy.

•     Legislators are required to divvy up funds from casino gambling to specific

      recreational and environmental uses under the Great Outdoors Colorado

      Amendment, Colo. Const., art. XXVII, § 1. They could argue this

      requirement injures their ability to spend the money on other pressing

      social issues.

•     And on and on and on throughout the Colorado Constitution (and the

      constitutions of other Tenth Circuit states).

      The panel’s view of legislative standing reaches well beyond Supreme

Court precedent. And by remanding for further proceedings under the Guarantee

Clause, the decision squarely conflicts with longstanding Supreme Court

precedent that holds such inquiries are beyond the scope of federal-court review.

                               Legislative Standing

      Article III standing requires the plaintiff to have a suffered an “injury in

fact,” a causal connection between the injury and the challenged conduct, and that

                                          2
the injury be redressable by a favorable decision. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560–61 (1992). Consistent with Article III’s strict standing

requirements, it is rare for legislators to have standing to challenge a law or

action that results in a loss of the legislature’s political power. That is because

institutional injuries of this kind are shared by all members of the legislature, so

plaintiffs suing in their legislative capacities usually cannot establish a “concrete

and particularized” injury for standing purposes. Id. at 560.

      In this light, the Supreme Court has held that the “abstract dilution of

institutional legislative power” is not a judicially cognizable injury for purposes

of individual legislators’ standing. Raines, 521 U.S. at 826. Raines reserves a

narrow exception to the rule against legislative standing—those actions that result

in “vote nullification.” Id. (citing Coleman v. Miller, 307 U.S. 433, 438 (1939)

(holding that legislator-plaintiffs’ votes were nullified if their votes against

ratification of a constitutional amendment were “overridden”)).

      The legislator-plaintiffs in this case have alleged that TABOR violates the

United States Constitution’s Guarantee Clause, which provides that “[t]he United

States shall guarantee to every State in this Union a Republican Form of

Government . . . .” U.S. Const. art. IV, § 4. They argue that the Guarantee

Clause requires state constitutions to preserve state legislators’ ability to perform

“legislative core functions,” which the plaintiffs contend include taxation and

appropriation. Kerr v. Hickenlooper, 744 F.3d 1156, 1165 (10th Cir. 2014).

                                           3
TABOR, because it requires successful legislative votes in favor of tax increases

or new taxes to be approved by citizen referendum before being implemented, has

allegedly resulted in injury to them as lawmakers. In this way, TABOR reduces

the legislators’ authority to cast fully effective votes in favor of tax increases.

      In Raines, the Supreme Court held that plaintiffs, members of Congress, did

not have standing to challenge the Line Item Veto Act, rejecting an argument that

the Act denied them the “meaning” and “effectiveness” of their votes on

appropriations bills. 521 U.S. at 825–26. The plaintiffs alleged the Act deprived

them of their “plain, direct and adequate interest in maintaining the effectiveness

of their votes.” Id. at 821–22 (relying on Coleman, 307 U.S. at 438). Rejecting a

broad approach, the Court held that legislative standing exists only where

plaintiffs’ votes have been “completely nullified” or “deprived of all validity.”

Id. at 822–23. The Court concluded that the line item veto caused abstract

dilution of Congress’s power, rather than vote nullification, and thus the

plaintiffs’ alleged injury was not judicially cognizable. Id. at 826.

      The panel sees a distinction between this case and Raines—the lack of

legislative remedies available to the plaintiffs under TABOR. The lack of

legislative remedies is, of course, relevant to determining whether the plaintiffs

have suffered complete nullification of their votes. But all of the cases cited by

the panel stand for the proposition that legislator-plaintiffs do not suffer complete

nullification of their votes where legislative remedies remain available. See, e.g.,

                                           4
Schaffer v. Clinton, 240 F.3d 878, 885–86 (10th Cir. 2001). The inverse is not

necessarily true—the lack of legislative remedies is necessary, but not sufficient,

to show vote nullification. The dispositive question is whether the injury caused

by TABOR constitutes vote nullification as understood in Raines. It does not.

      The plaintiffs’ theory of the case is that their votes are ineffective in light

of the requirements of the Guarantee Clause because the “end result of a

successful legislative vote in favor of a tax increase is not a change in the law.”

Kerr, 744 F.3d at 1165. Put another way, the right to an “effective” vote for

standing purposes is the right to have a successful vote given its full effect under

the relevant constitutional provision, not just some legal effect.

      But, in Raines, the Court rejected a similar argument. According to the

Raines plaintiffs, the legislation rendered their future votes ineffective in light of

the requirements of the Presentment Clause because all approved appropriations

were no longer inextricably linked for the President’s signature or veto. See

Raines, 521 U.S. at 825. The Court described this change in effectiveness as

“abstract dilution of institutional legislative power” rather than “vote

nullification.” Id. at 826. The Court further noted that “[i]n the future, a majority

of Senators and Congressmen can pass or reject appropriations bills; the Act has

no effect on this process.” Id. at 824. The Court thus rejected the idea that the

failure to give a successful vote its full effect under the Presentment Clause was a

judicially cognizable injury to the plaintiffs as lawmakers—the claim was, rather,

                                           5
“based on a loss of political power.” Id. at 821.

       The panel’s view of Raines makes any state constitutional provision that

limits a legislature’s authority over a policy area vulnerable to legislative

standing on a Guarantee Clause claim. But TABOR and the other constitutional

provisions described above do not completely nullify the plaintiffs’ votes nor

deprive their votes of all validity. As to TABOR, a new tax or tax increase that

passes the General Assembly and is signed by the governor is referred to the

statewide ballot for a voter referendum and may indeed become law. A

successful vote still has substantial legal effect. Although the legal effect of a

successful vote is less than it might have been without TABOR, Raines makes

clear that abstract institutional injuries of this kind cannot confer legislative

standing.

       Further, even if it were plausible that votes for tax increases were not given

legal effect, the resulting injury falls far short of the type of institutional injury at

issue in Coleman. In Raines, the Supreme Court noted that Coleman allows for

legislative standing when there has been “complete nullification” of a vote for a

“specific legislative Act.” Id. at 823. In this case, the legislator-plaintiffs have

not voted in favor of a successful tax measure that was subsequently denied in a

referendum. The panel attempts to explain away the “specific legislative Act”

requirement by asserting it would be absurd if legislators could bring a claim for

nullification of a specific vote but not for “nullification of a legislator’s authority

                                            6
to cast a large number of votes.” Kerr, 744 F.3d at 1170. But Raines stands for

that precise proposition: legislative standing is limited to claims of nullifications

of specific, otherwise valid votes. The withdrawal of authority to cast a large

number of votes with a particular degree of effectiveness is another way of

alleging that the legislature has suffered an abstract institutional injury. Without

the complete nullification of an actual vote, there is no concrete injury under

Raines.

      Even if the legislator-plaintiffs are correct on the merits of their argument

—that TABOR’s reduction of legislative authority violates the Guarantee

Clause—the federal courts can only hear claims made by plaintiffs who have

suffered a judicially cognizable injury. An abstract reduction of authority to raise

taxes is an institutional injury based on the dilution of political power. This

cannot serve as a basis for legislative standing.

                            Political Question Doctrine

      I also see no basis for the panel’s conclusion that the Supreme Court has

retreated from considering Guarantee Clause challenges to be non-justiciable

under the political question doctrine. And, in particular, as I explain further

below, the Court has held that Guarantee Clause challenges to statewide direct

democracy provisions, like TABOR, are non-justiciable.

      Federal courts lack authority to hear cases that involve a “political

question.” The Supreme Court has held that a case “involves a political

                                          7
question . . . where there is a textually demonstrable constitutional commitment of

the issue to a coordinate political department; or a lack of judicially discoverable

and manageable standards for resolving it.” Zivotofsky ex rel. Zivotofsky v.

Clinton, 132 S. Ct. 1421, 1427 (2012) (quoting Nixon v. United States, 506 U.S.
224, 228 (1993)).

      The Supreme Court has long maintained that Guarantee Clause claims are

generally non-justiciable under the political question doctrine. See, e.g., City of

Rome v. United States, 446 U.S. 156, 183 (1980) (“We do not reach the merits of

the appellants’ argument that the Act violates the Guarantee Clause, Art. IV, § 4,

since that issue is not justiciable.”), abrogated on other grounds by Shelby Cnty.

v. Holder, 133 S. Ct. 2612 (2013); Baker v. Carr, 369 U.S. 186, 218 (1962).

      The panel’s conclusion that Guarantee Clause claims are not generally

barred by the political question doctrine derives from an erroneous reading of

Baker v. Carr. Baker involved an equal-protection challenge to Tennessee’s

apportionment statute. Tennessee argued that apportionment cases, regardless of

how the litigants characterized the case, can implicate no constitutional provision

except the Guarantee Clause and that such claims present non-justiciable political

questions. Baker, 369 U.S. at 209. In explaining that equal protection challenges

to apportionment statutes were justiciable, the Supreme Court clarified that

previous Guarantee Clause claims were considered non-justiciable not because

they “touch[ed] upon matters of state governmental organization,” but because

                                          8
such claims involve at least one of the six factors that make up the political

question doctrine. Id. at 218. The panel reads this clarification as a rejection of

the general rule that Guarantee Clause claims are non-justiciable. But nowhere in

Baker does the Supreme Court retreat from previous cases holding that Guarantee

Clause claims are non-justiciable—the Court simply explained why Guarantee

Clause claims have always been found non-justiciable. Indeed, the Court’s

explanation of the non-justiciability of Guarantee Clause claims strongly suggests

the Court held that such claims always involve political questions. Id. (“We

shall discover that Guaranty Clause claims involve those elements which define a

‘political question,’ and for that reason and no other, they are nonjusticiable.”).

      In addition to recognizing this general rule, the Supreme Court has already

held that challenges to state-level direct democracy provisions under the

Guarantee Clause are non-justiciable. In Pacific States Telephone & Telegraph

Co. v. Oregon, 223 U.S. 118 (1912), the Supreme Court held that a Guarantee

Clause challenge to a tax increase enacted through Oregon’s initiative and

referendum process was non-justiciable because the Constitution confers only on

Congress the power to determine whether a state government is republican in

form. Id. at 150–51 (holding it is “the [federal] legislative duty to determine the

political questions involved in deciding whether a state government republican in

form exists”).

      The panel distinguishes Pacific States by arguing the lawsuit in that case

                                          9
was a “wholesale attack[] on the validity of a state’s government rather than . . . a

challenge to a single provision of a state constitution.” Kerr, 744 F.3d at 1173

(citing Pacific States, 223 U.S. at 150 (“[T]he assault which the contention here

advanced makes is not on the tax as a tax, but on the state as a state.”)). The

panel maintains that, in contrast to Pacific States, the issue in this case is only

whether “one provision of the Colorado Constitution brings it below a

constitutionally mandated threshold.” Id. at 1173 n.11.

      I do not think this is a meaningful distinction. The Guarantee Clause

presents a dichotomy: either a state government is republican in form (and thus a

“valid” government) or it is not. The plaintiffs in this case have alleged that

TABOR is inconsistent with the Guarantee Clause. In other words, TABOR

renders the Colorado government non-republican in form.

      In Pacific States, the Supreme Court explained the petitioners’ claim called

into question the validity of not only the particular tax statute adopted by

referendum, but “every other statute passed in Oregon since the adoption of the

initiative and referendum” because they were passed by a government not

republican in form. 223 U.S. at 141. This description may have been somewhat

hyperbolic, considering the wide discretion courts have to fashion the appropriate

remedy, but its logic is equally applicable to the claim in this case. Ultimately,

the essence of the claims in Pacific States and in the case before us—that a state

constitution’s direct democracy provision renders the state government non-

                                           10
republican in form—is the same. The Court squarely held that this question is

textually committed to Congress. Id. at 150–51.

      Moreover, the panel’s opinion does not expressly find that there are

“judicially discoverable and manageable standards” for resolving the case; it

simply assures the reader that judicially manageable standards might emerge at a

future stage of litigation. The panel gives no support for its conclusion besides a

comparison to District of Columbia v. Heller, 554 U.S. 570 (2008), where the

Supreme Court was able to determine the meaning and scope of the Second

Amendment based on a detailed historical inquiry. The panel is confident that the

parties will be able to produce materials that will allow for a similar inquiry into

the meaning of the Guarantee Clause.

      But the requirement that there be “judicially discoverable and manageable

standards” is driven by more than concerns about the difficulty of a historical

inquiry. Instead, this Baker factor requires a court to determine whether it can

decide a legal issue in a way that is “principled, rational, and based upon

reasoned distinctions.” Vieth v. Jubelirer, 541 U.S. 267, 278 (2004) (plurality

opinion). The majority gives us nothing besides a mere assurance that the

Guarantee Clause contains standards allowing for a principled and rational

application that remain to be found. But the panel’s failure to at least hint at what

the relevant standards are for Guarantee Clause litigation deprives the litigants

and district court of necessary guidance as to how these claims are to be

                                          11
adjudicated.

      The sharp dichotomy in the Guarantee Clause between republican and non-

republican forms of government is all the more reason for concern in this case.

The judicial line-drawing that will be required to determine whether a direct

democracy provision renders a state government non-republican in form leads me

to doubt that a court can decide this case in a way that is “principled, rational, and

based upon reasoned distinctions.”

                                      *    *   *

      Because the panel’s opinion is inconsistent with Supreme Court precedent

on legislative standing and the non-justiciability of the Guarantee Clause, I would

have granted the Governor’s petition for rehearing en banc.




                                          12
12-1445, Kerr v. Hickenlooper

GORSUCH, Circuit Judge, dissenting from the denial of rehearing en banc.

      Everyone knows that before a federal court may decide a dispute “judicially

manageable standards” must exist for doing so. Federal judges aren’t free to

intervene in any old dispute and rule any way they wish. Legislatures may act in

ways that are “inconsistent, illogical, and ad hoc.” Vieth v. Jubelirer, 541 U.S.
276, 278 (2004) (plurality opinion). But the “judicial Power” extended by Article

III, §1 to the federal courts imposes on us the duty to act “in the manner

traditional for English and American courts.” Id. And “[o]ne of the most obvious

limitations imposed by that requirement is that judicial action must be governed

by standard, by rule” — or, put differently, federal courts must be able to

proceed in a “principled, rational, and . . . reasoned” fashion. Id. Unless

judicially manageable standards for decision exist, we have no business

intervening. Id.; see also Zivotofsky v. Clinton, 132 S. Ct. 1421 (2012).

      Where are the judicially manageable standards for deciding this case? The

burden of showing such standards exist usually presents a plaintiff with little

trouble. Most cases in federal court — whether arising under congressional

legislation or the common law or sounding in equity — come with ample

principles and precedents for us to apply in a reasoned way, even if those

principles and precedents don’t always dictate a single right answer. But in our

case the plaintiffs make a rather novel claim: they contend that Colorado’s

government is not a republican one — and so violates the Guarantee Clause —
because tax increases proposed by the legislature must also be approved by the

public. Where are the legal principles for deciding a claim like that?

      The plaintiffs don’t say. They don’t suggest, for example, that the Clause

requires all decisions about legislation to be made by elected representatives

rather than the public. Neither do they contend that the Clause is offended only

when all legislative decisions are made by direct democracy. If the Constitution

could be said to contain one or the other of these rules — either forbidding any

experiment with direct democracy or forbidding only the total loss of a

representative legislature — we might have a principled basis for deciding the

case. The former rule of decision might require judgment for the plaintiffs; the

latter, for the defendants. But the plaintiffs in our case disclaim either such

standard. They seem to acknowledge that some direct democracy is consistent

with republican government, insisting only and instead that the kind here runs

afoul of the Constitution.

      And this is where we run into trouble. To date, the plaintiffs have declined

to advance any test for determining when a state constitutional provision

requiring direct democracy on one subject (here, taxes) does or doesn’t offend the

Clause. No doubt, the task the plaintiffs face is a formidable one: they enter a

field in which the Supreme Court has already dismissed for lack of judicially

manageable standards a case challenging a state constitutional provision that

allowed citizens to overturn by direct vote any state legislative enactment (not


                                         -2-
just enactments raising taxes). See Pac. States Tel. & Tel. Co. v. Oregon, 223
U.S. 118 (1912). The plaintiffs enter a field, too, where the Supreme Court has

more recently chosen to derive a multi-part justiciability test from its preexisting

Guarantee Clause jurisprudence — in the process expressly reaffirming the idea

that the Clause lacks judicially manageable standards for cases like ours. See

Baker v. Carr, 369 U.S. 186, 223 (1962) (noting that the Court has “refused to

resort to the Guaranty Clause . . . as the source of a constitutional standard for

invalidating state action” in many cases, including one involving the “claim that

initiative and referendum negated republican government”).

      But even if the plaintiffs could somehow surmount these precedential

problems and colorably contend that judicially manageable standards exist for

deciding their case, they haven’t even tried. Three years of litigation have

slipped by. During that time the parties have exhausted no fewer than three

rounds of pleadings in the district court and an interlocutory appeal in this one.

At every stage Governor Hickenlooper has challenged the plaintiffs to identify

judicially manageable standards of decision that might empower an Article III

court to decide their case. Yet even today the plaintiffs profess no more than

“confiden[ce]” that if their case is allowed to proceed still further the district

court will someday be able to find some standard for decision. Appellees’ Br. 28.

For their part, the district court and the panel have allowed the case to proceed on

this same sanguine hope — all while following the plaintiffs’ lead and

                                          -3-
conspicuously declining to identify any principled standard for decision. See

Panel Op. 39-42; App. at 449 (district court opinion). 1

      In one sense, this shortcoming may be unimportant. On remand, after all,

the district court remains very likely to dismiss this case — eventually — either

for lack of manageable standards or on the merits. The plaintiffs’ failure for so

long to identify any legal standards for deciding their own case pretty strongly

suggests there aren’t any — or that what standards the Guarantee Clause may

contain won’t prove favorable to them. Indeed, this hypothesis is fully borne out

by the scholarly literature on the Clause’s text and original meaning. Much of

which suggests that the Clause may rule out a state monarchy, a smaller amount

of which suggests the Clause may rule out a complete direct democracy, but none

of which credibly suggests a limited dose of direct democracy of the sort at issue

here is constitutionally problematic. 2 Indeed, to hold for plaintiffs in this case

      1
        In expressing confidence that judicially manageable standards might yet
pop up, the panel opinion leaned primarily on the argument that because
manageable standards were found in the Second Amendment to decide District of
Columbia v. Heller, 554 U.S. 570 (2008), manageable standards are sure to be
found in the Guarantee Clause to decide this case. See Panel Op. 40-41. But that,
of course, commits the logical fallacy of overgeneralization. Just because one
clause of the Constitution contains manageable standards to decide one case
doesn’t mean another clause contains manageable standards for deciding another
case. See, e.g., Vieth, 541 U.S. at 281; id. at 313 (dismissing political
gerrymandering challenge because plaintiffs failed to carry their burden of
showing judicially manageable standards existed for deciding it).
      2
        See, e.g., Robert G. Natelson, A Republic, Not a Democracy? Initiative,
Referendum, and the Constitution’s Guarantee Clause, 80 Tex. L. Rev. 807, 811
n.19 (2002); G. Edward White, Reading the Guarantee Clause, 65 U. Colo. L.

                                          -4-
would require a court to entertain the fantasy that more than half the states (27 in

all) lack a republican government. See Appellant’s Br. 8.

      Even so, it’s hard to look away — to ignore the failure of the plaintiffs, the

district court, or the panel to identify any standard for decision — and conclude

nothing of significance has happened here. The Supreme Court has plainly

instructed that “[w]hen a court is given no standard by which to adjudicate a

dispute . . . resolution of the suit is beyond the judicial role envisioned by Article

III.” Zivotofsky, 132 S. Ct. at 1432. Yet three years into this case and many

challenges later and still no one has ventured any standard for deciding this

dispute. It would seem time — past time — to say the plaintiffs have not carried

their burden of establishing that this case lies within our power to decide under

Article III. After all, this isn’t some prosaic question of fact that can be resolved

by deposing a legislator-plaintiff or sending an interrogatory to the Governor: no

amount of fact discovery can remedy the plaintiffs’ shortcomings in this case.

We face an Article III issue and a question of law, one the plaintiffs bear the

burden of answering but one they have not borne.




Rev. 787, 803-06 (1994); Akhil Reed Amar, The Central Meaning of Republican
Government: Popular Sovereignty, Majority Rule, and the Denominator Problem,
65 U. Colo. L. Rev. 749, 749-52, 761-73 (1994); Jonathan Toren, Protecting
Republican Government from Itself: The Guarantee Clause of Article IV, Section
4, 2 N.Y.U. J.L. & Liberty 371, 374-92, 392-99 (2007); Brief for Amici
Independence Institute and Cato Institute 12-26.

                                          -5-
      As things stand, the panel opinion assigns the litigants and the district court

to a kind of litigation limbo — the promise of many more years wrestling with

this case all without a wisp of an idea what rule of law might govern its

disposition. That seems no small wrong to impose on any litigant in any case, but

it is perhaps an especially unseemly wrong to impose on the state’s highest

elected official in a case calling into question a state constitutional amendment.

Federalism and comity appear to count for little when we condemn a state, its

governor, and its constitution to a multi-year scavenger hunt up and down the

federal court system looking for some judicially manageable standard that might

permit us to entertain the case in the first place.

      The situation we confront in this case is more than a little reminiscent of

the one the Supreme Court faced in Vieth, where the plaintiffs sought to challenge

a political gerrymander as unconstitutional. There, 18 years of experimenting by

various courts failed to yield any sure standards for litigating those sorts of cases.

Here, we encounter an arguably longer history of failed efforts to develop

standards for litigating Guarantee Clause cases involving individual citizen

initiatives — one extending into the nineteenth century. There, the plaintiffs

sought to identify and defend as workable their own set of legal standards at the

motion to dismiss stage, but the Court found those efforts unavailing and affirmed

the dismissal of the complaint. Here, the plaintiffs haven’t even attempted to

identify workable legal standards for adjudicating their case despite many

                                           -6-
opportunities over many years. If the law’s promise of treating like cases alike is

to mean something, this case should be put to bed now as Vieth’s was then, rather

than being destined to drag on forlornly to the same inevitable end. I respectfully

dissent.




                                         -7-